United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        February 24, 2006
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 04-41117
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

RODOLFO ESQUIVEL-JUAREZ,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 1:99-CR-471-ALL
                        - - - - - - - - - -

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Rodolfo Esquivel-Juarez on

appeal from the revocation of supervised release has requested

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Esquivel-Juarez was notified of

counsel’s request but has not filed a response.    Our independent

review of the brief and the record discloses no nonfrivolous

issue for appeal.   Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities in this case, and the appeal is DISMISSED.        See

5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.